UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7052


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEROY ELLIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.     Jackson L. Kiser, Senior
District Judge. (4:94-cr-70036-jlk-mfu-2; 4:08-cv-80035-jlk-mfu)


Submitted:    May 20, 2009                    Decided:   July 7, 2009


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Ellis, Appellant Pro Se. Anthony Paul Giorno, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leroy Ellis appeals the district court’s order denying

his petition for redress of grievances.               We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Ellis, Nos. 4:94-cr-70036-jlk-mfu-2; 4:08-cv-80035-jlk-mfu (W.D.

Va. June 6, 2008).        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately    presented    in   the

materials     before   the   court   and   argument    would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                      2